Citation Nr: 0607995	
Decision Date: 03/20/06    Archive Date: 03/29/06	

DOCKET NO.  00-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
residuals of a shell fragment wound to the right posterior 
shoulder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1944 to 
November 1945.  He participated in five major combat 
operations in the European Theater during World War II, for 
which he was awarded the Purple Heart Medal, among others.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In July 2002, the Board 
denied a compensable evaluation for this wound.  The veteran 
appealed and, pursuant to joint motion, the Board decision 
was vacated and the issue remanded for additional 
development.  The Board subsequently remanded the appeal for 
compliance with the requested development in December 2003 
and January 2005.  The development required by the joint 
motion has been completed and the case is now ready for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The clinical evidence on file discussing the veteran's 
right shoulder disability is in considerable conflict with a 
divergence of opinions regarding the extent, if any, that 
current right shoulder disability is attributable to the 
service-connected shell fragment wound.  

3.  The evidence supporting a finding that the veteran has 
moderate disability of Muscle Group III attributable to the 
shell fragment wound is in relative equipoise.  




CONCLUSION OF LAW

The criteria for a 20 percent evaluation reflective of 
moderate disability of Muscle Group III attributable to the 
veteran's shell fragment wound during service has been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.14, 4.55, 4.56, 4.73, Diagnostic 
Code 5303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran's initial claim and the first rating decision now 
on appeal from March 1998 clearly predated the adoption of 
VCAA.  However, during the lengthy pendency of this appeal, 
the veteran was provided the laws implementing VCAA in an 
April 2001 statement of the case.  The veteran was 
subsequently provided formal VCAA notice following the 
Board's remands in this appeal.  All known available evidence 
with respect to the veteran's claim for an increased 
evaluation for his right shoulder wound has clearly been 
collected for review.  The service medical records are on 
file, as are records of multiple VA examinations which are 
adequate for rating purposes.  The veteran has submitted 
multiple private medical statements in his behalf.  The 
veteran dose not argue nor does the evidence on file indicate 
that there remains any relevant medical evidence which has 
not been collected for review.  The Board finds that VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses must be avoided.  This is the rule against 
pyramiding of disability evaluations.  38 C.F.R. § 4.14.  

The veteran's claim for an increased rating was initiated in 
March 1997.  Certain portions of 38 C.F.R. Part 4, pertaining 
to the rating criteria for muscle injuries were changed 
effective in July 1997.  When a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  However, 
after reviewing the regulations in effect at the time of the 
veteran's claim and the changes made effective July 1997, the 
Board finds that the 1997 amendments did not substantially 
change the criteria pertaining to the veteran's disability, 
but rather added current medical terminology and unambiguous 
criteria.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).

The Rating Schedule states that slight muscle disability is 
generally attributable to a simple wound of muscle without 
debridement or infection.  Normally, this would note service 
medical records documenting a superficial wound with brief 
treatment and return to duty.  Healing would be with good 
functional results and no cardinal signs or symptoms of 
continuing muscle disability.  Objective findings would 
involve minimal scarring, no evidence of facial defect, 
atrophy or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

A moderate disability of muscles would reflect a through-and-
through or deep penetrating wound of short track from a 
single bullet or a small shell or fragment without an 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  A moderate muscle 
disability would include service medical records documenting 
consistent complaints of one or more of the cardinal signs 
and symptoms, particularly a lower threshold of fatigue after 
average use.  Objective findings would include an entrance 
and (if present) exit scars which were small or linear, with 
some loss of deep fascia or muscle substance, or impairment 
of muscle tonus and loss of power or lower threshold of 
fatigue.  38 C.F.R. § 4.56(d).  

Diagnostic Code 5303 (Muscle Group III) involves functional 
elevation and abduction of the arm to the level of the 
shoulder and acts with Muscle Group II in forward and 
backward swing of the arm.  Muscle Group III involves the 
intrinsic muscles of the shoulder girdle (1) the pectoralis 
major (2) clavicular, and (3) the deltoid.  Impairment of 
Muscle Group III which is slight warrants a noncompensable 
evaluation, which is moderate warrants a 20 percent 
evaluation, and which is moderately severe warrants a 30 
percent evaluation for the dominant arm, and a 20 percent 
evaluation for the nondominant arm.  

Analysis:  The service medical records note that on 16 
December 1944, the veteran sustained a penetrating mortar 
shell fragment wound to the right back.  This wound was 
characterized as "slight," and that "no surgery indicated."  
Records reveal that the only treatment provided was sulfa 
powder with a dressing.  One week later on 23 December 1944, 
the veteran was returned to ordinary duty.  A later record 
indicates that this wound was "healed."  By service 
separation examination in November 1945, the shrapnel wound 
to the back of the right shoulder was noted to have "no 
sequalla."  The veteran did not file a claim for the 
residuals of this injury at service separation.  

Ten years after service separation, in February 1955, the 
veteran was provided a VA examination with respect to an 
inguinal hernia.  This examination report notes that in 1944 
he sustained a small soft tissue shrapnel wound to the back.  
It specifically noted that the shrapnel entered the back at 
about the level or the 8th thoracic spine approximately three 
inches to the right of the midline.  The veteran reported 
that he had not had any residual difficulty from this injury.  
Examination of the back showed no deformity or limitation of 
motion.  There was a scar, one-inch in length, which was well 
healed and nontender.  One of the final diagnoses was an old 
shrapnel wound of the back, "no residuals."

Following this examination, the RO granted service connection 
for the residuals of the shell fragment wound of the back 
with a noncompensable evaluation and the veteran was notified 
of this decision and he did not disagree or initiate an 
appeal.    

There are no medical records between February 1955 and March 
1988.  The veteran next initiated a claim for increase in 
1997, 53 years after the initial injury.

Subsequent development produced private medical records from 
1988.  The veteran reported a shrapnel wound in 1944, and 
having had multiple repeat injuries since that time.  In 
1987, while digging post holes, he began having severe right 
shoulder pain which significantly interfered with his ability 
to raise his arm.  X-rays and diagnostic studies revealed no 
evidence of fracture or degenerative changes, but confirmed a 
right rotator cuff tear.  The rotator cuff tear was repaired 
by surgery and post-surgery evaluation showed excellent range 
of motion.  Private medical records from 1992 through 1997 
include complaints of pain in the right shoulder.  

A December 1997 VA examination noted that examination in the 
area of the right scapula showed "absolutely no evidence of 
any scarring at all and he has lost no function of the 
shoulder."  There were complaints of pain but no objective 
signs of pain with use of the arm.  X-ray studies revealed 
some degenerative changes in the AC joint and there were no 
foreign bodies noted.

In May 1998, a private physician (D), wrote that the veteran 
had residual pain and complications of his right arm and hand 
attributable to the old shell fragment wound.  In November 
1999, Dr. D. wrote that the veteran could only raise his arm 
to 90 degrees and that the veteran was severely disabled with 
significant loss of muscle function.  He opined that the 
veteran's present shoulder complications were residual of his 
injury during service.  In December 2000, Dr. D. wrote that 
the veteran had recurring right shoulder pain and 
complication because of nerve damage to the shoulder due to 
the initial wound.  He did not identify or specify any 
particular nerves or clinical findings with respect to 
nerves.

In June 1998, another private physician (A), wrote that the 
veteran had pain, abnormal sensations, and itching at the 
medial border of his right shoulder blade.  He also wrote 
that the veteran was known to be diabetic for the last four 
or five years and was presently using Insulin.  The 
impression was a local pain/myofascial pain between the 
shoulder blades where he had the shrapnel injury to soft 
tissue.  In December 1999, Dr. A. wrote that the veteran 
still had localized pain at the medial border of his right 
upper scapula directly in the area where he had had a scar 
from his service wound, and he felt that the pain and 
sensations were secondary to the underlying scar.  

A May 1999 VA examination again noted that the upper back 
revealed no visible scar tissue and no palpable scar tissue.  
There was a trigger point along the upper medial scapular 
border which caused some shooting pain to the right shoulder 
on pressure.  The only scarring noted was from prior rotator 
cuff surgery.  The diagnosis was myofascial syndrome and this 
physician felt that it was at least as likely as not that the 
veteran's service wound was contributing to his pain.

In January 2000, the veteran was provided another VA 
examination which included a claims folder review.  Following 
service, it was recorded that the veteran worked as a welder 
for 25 years and that he retired in 1984.  It was indicated 
that the veteran had, two years earlier, started having right 
shoulder pain.  It was noted that X-ray studies revealed 
slight degenerative changes of the glenohumeral joint and of 
the right AC joint, but there were no foreign objects.  
Physical examination revealed the right shoulder deltoid 
muscle had some atrophy compared to the left.  Flexion and 
abduction of the shoulder were both from 0 to 170 (of 180) 
degrees.  Left shoulder range of motion was better, but was 
not full and complete.  Examination revealed no crepitation 
in either shoulder and muscle strength was reported as 4/5 in 
all directions including flexion, extension, abduction, 
adduction, and rotation on both sides.  There was also a 
slight muscle atrophy of the supra and infraspinatus, but 
this was symmetrical between both shoulders.  There was a 
slight tenderness of the right AC joint, and also at the 
infraspinatus insertion area at the rotator cuff area.  The 
physician stated that physical examination showed a slightly 
limited range of motion of the right shoulder and slight 
muscle atrophy of the deltoid.  Subsequent X-ray studies 
revealed slightly more degenerative changes for the right as 
compared with the left shoulder.  It was this physician's 
opinion that the veteran's right shoulder disability was 
attributable to both right rotator cuff surgery residuals and 
right shoulder arthritis which were not related to the shell 
fragment wound during service.  Except for the acute injury 
resulting in the rotator cuff repair, the veteran was noted 
to have been pain free by the records on file from 1944 to 
1991.  

Following Board remand, the veteran was provided another VA 
examination in June 2004.  The claims folder was made 
available for review.  Having reported that he actually 
reviewed the veteran's claims folder, the doctor thereafter 
referred to the well-documented shell fragment wound as a 
gunshot wound.  Searching the veteran's back with a hand held 
light, a faint, fleshy colored, 6-millimeter, flat scar in 
the region was noted.  This area included no mass or 
induration and no tenderness on palpation.  When asked for 
range of motion exercises, the veteran complained that he had 
pain in "both" shoulders.  Both shoulders had decreased range 
of motion.  X-ray studies were noted to show mild to moderate 
degenerative disease of the AC joint and glenohumeral joints 
bilaterally, greater on the left than right.  There was mild 
calcific supraspinatus rotator cuff tendinitis on the left.  
The diagnosis was a superficial scar with history of gunshot 
wound to the right posterior scapular region, and bilateral 
left and right shoulder degenerative joint disease.  In 
response to the questions posed, the physician stated that he 
was unable to differentiate manifestations of service-
connected superficial wound from unrelated disabilities with 
a history of unrelated multiple degenerative joints and of 
equal problems in both left and right shoulders.  

In December 2004, another private physician (E) wrote that an 
EMG of the upper extremities showed evidence of peripheral 
neuropathy with a demyelinative component.  The assessment 
was a traumatic shoulder injury from service with evidence of 
chronic shoulder tendinitis, rotator cuff injury with gradual 
progression, and suprascapular nerve involvement, right ulnar 
neuropathy versus plexopathy involving the C8-T1 innervated 
muscles, and diabetes mellitus with peripheral neuropathy.  

Following a second Board remand, the veteran was again 
examined in May 2005, by the same VA physician who had seen 
him in June 2004.  Examination again revealed no scar tissue 
in the area of the wound and after extensive looking with a 
light source, the physician and the veteran's spouse were 
able to identify a superficial 5-millimeter scar which was 
asymptomatic.  It was noted that an earlier private EMG had 
resulted in findings of a diffuse peripheral neuropathy 
likely related to diabetes mellitus.  Again, this physician 
simply stated that he was unable to differentiate 
manifestations of the service-connected superficial wound 
from other unrelated disabilities.  This physician referred 
the veteran for a neurological consultation.

In July 2005 a VA neurological consultation was conducted 
which included a review of the veteran's claims folder.  It 
was the neurologist's opinion to a reasonable degree of 
neurological certainty that the veteran had a moderately 
severe sensory motor polyneuropathy consistent with his 
history of diabetes mellitus.  This was not related to his 
service-connected injury.  The veteran also had a chronic 
neurogenic lesion affecting the right C7 nerve root, 
secondary to cervical spondylosis.  Finally, the veteran had 
a partial parascapular neuropathy that showed changes 
primarily in the infraspinatus muscle.  There was no brachio 
plexus injury involved because there was no sensory motor 
loss in the upper extremity, particularly his hands.  
Furthermore, this physician noted that the veteran reported 
that he had been prone on the ground when injured and that it 
would be quite improbable that the brachio plexus was 
affected.  He also noted that the right trapezius muscle was 
intact.  Hence, there was no evidence for accessory 
neuropathy or cervical plexopathy.  The neurologist noted 
that the veteran had a rotator cuff syndrome by history.  It 
was his impression that the rotator cuff was not likely a 
result of the service-related injury because of the nature of 
the original injury and the long time period between the date 
of that injury and the time of his treatment for the rotator 
cuff.  Conversely, he could not say whether or not the 
veteran's original injury might not have predisposed him 
toward it.

It is apparent that there is a considerable number of 
inconsistent clinical opinions with respect to the issue 
presently before the Board of an increased evaluation for the 
residuals of a shell fragment wound to the veteran's rear 
right shoulder.  Objectively, it is certainly clear that this 
injury was fairly acute and transitory during service as it 
was noted to be mild, did not require surgery, and the 
veteran was returned to full duty one week after the injury.  
No adverse residual was noted at service separation.  The 
veteran made no complaint regarding this injury following 
service separation.  

Service connection was only granted for this disability when 
the RO was presented with hospitalization records for a 
hernia repair which noted the existence of a shrapnel wound 
during service, and the award was made noncompensable based 
upon consistent findings of no residual disability.  Years 
later in 1988, the veteran required a right rotator cuff 
repair which appears clearly to have been attributable to 
post-service employment including digging post holes.  The 
veteran did not seek an increased evaluation for this injury 
until 1997, 53 years after the injury was incurred.

The evidence on file in more recent times, however, includes 
a multiplicity of somewhat conflicting opinions.  VA 
examiners have indicated that no current problems are 
attributable to the veteran's service injury.  However, other 
VA examiners have specifically noted that right shoulder pain 
may in fact be contributed to by the original war injury, and 
the doctor who examined the veteran most recently for VA in 
both June 2004 and May 2005 stated that he simply could not 
differentiate manifestations of the service-connected injury 
from other unrelated disabilities.  When a VA physician 
cannot distinguish symptoms from a service connected injury 
and non- service connected injury, the Board must conclude 
that the evidence from such examination regarding symptoms 
attributable to the service connected injury is in relative 
equipoise. 

Dr. D. submitted multiple statements supporting the veteran's 
claim and apparently attempting to attribute all right 
shoulder disability to the veteran's service-connected wound, 
although it is certainly clear that the veteran has other 
associated problems which are entirely unrelated to the 
wound.  The most recent neurological examination clearly and 
concisely noted that the veteran has a moderately severe 
sensory motor polyneuropathy to all extremities which is 
attributable to diabetes mellitus.  He also noted that the 
veteran has a chronic neurogenic lesion affecting the right 
C7 nerve root related to cervical spine spondylosis.  
Clearly, polyneuropathy attributable to diabetes mellitus, 
and right shoulder, arm and hand neurological impairment 
directly attributable to cervical spine disability are in no 
way related to the veteran's mild shell fragment wound to the 
right posterior back during service.  Any symptoms 
attributable to these unrelated disabilities of diabetes and 
cervical spine abnormality may not be fairly considered when 
evaluating the veteran's service-connected shell fragment 
wound.  38 C.F.R. § 4.14.  

The Board finds, however, that the clinical evidence on file 
supporting an argument that at least some of the veteran's 
right shoulder symptoms are attributable to the original 
shell fragment wound is in relative equipoise.  Accordingly, 
and giving the veteran the benefit of the doubt regarding an 
injury sustained in combat with the enemy, the Board will 
award the veteran a 20 percent evaluation reflective of 
moderate disability of Muscle Group III in accordance with 
38 C.F.R. § 4.73, Diagnostic Code 5303.  This muscle group 
specifically includes the deltoid muscle which was noted upon 
examinations to be somewhat atrophied.  More recent 
examinations and diagnostic studies have revealed bilateral 
shoulder arthritis and tendinitis, which of course does not 
support a increased evaluation for the shell fragment wound.  
Multiple range of motion studies have revealed that both 
shoulders have limitation of motion, but the right is 
consistently a bit more limited than the left.  

An award of moderate disability for Muscle Group III is 
consistent with the guidelines provided for evaluation of 
muscle disabilities at 38 C.F.R. § 4.56.  Under this 
regulation, slight disability of muscles is indicated when 
the service department records reflect treatment of a 
superficial wound for a brief period with return to duty, 
healing with good functional results, minimal scar and no 
retained foreign bodies.  This, of course, mirrors the 
findings made in the original service medical records, and 
for decades thereafter.  

No additional award is warranted for scarring because the 
clinical evidence on file uniformly and consistently reports 
either no scar is identifiable or that an area likely to be 
the scar from the initial wound is entirely asymptomatic, 
nontender, not adherent, and simply in no way disabling.  No 
additional award is warranted for any neurological symptoms 
because the neurological symptoms identified are clearly 
attributed not to the initial shell fragment wound but to 
moderately severe sensory motor polyneurology attributable to 
diabetes mellitus and to right C7 nerve root pathology 
resulting from cervical spondylosis.

Under the circumstances presented in this case, it certainly 
does not appear that the veteran has any significant 
disability attributed to a shell fragment wound during 
service which was shown to be mild and treated without 
surgery and which is shown to have been asymptomatic for many 
years after service.  However, the allowance of an award for 
moderate muscle injury for Muscle Group III under Diagnostic 
Code 5303 is warranted based upon an equipoise of evidence 
presented by a significant number of conflicting and 
inconsistent clinical reports both private and VA.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, VA will give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a 20 percent evaluation for the residuals of a 
shell fragment wound to the right posterior shoulder for a 
moderate muscle injury to Muscle Group III is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


